Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          14-JUN-2021
                                                          01:53 PM
                                                          Dkt. 23 OCOR
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                                vs.

                            THEO PEDRO,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 2FFC-XX-XXXXXXX(4))

                        ORDER OF CORRECTION
                          (By: Eddins, J.)

           IT IS HEREBY ORDERED that the Opinion of the Court,
filed on June 4, 2021, is corrected as follows:
           On page 3, footnote 2, lines 15-16, the words “and was
serving as Chief Judge of the Circuit Court of the Second
Circuit at the time he presided over Pedro’s case” are deleted
and the sentence ends after “2005”.
           The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
           DATED: Honolulu, Hawaiʻi, June 14, 2021.

                                      /s/ Todd W. Eddins
                                      Associate Justice